Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 06/24/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593) in view of Nagai (WO2010131560).
	As to independent claim 1, Suzuki teaches an annular core piece (21) comprising a plurality of recesses (30) opened in an outer circumferential part, wherein the recess (30) includes a bottleneck part (see figure 4) and a raised part (32), and a transverse width of the bottleneck part (see figure 4) is made narrower than a transverse width of a different region present on a side of a bottom of the recess (see figure 4) further beyond the bottleneck pat (see figure 4) , and the raised part (32) is formed such that a part of the bottom of the recess (30) is raised and projected toward an opening end of the recess (30) as shown in figures 1 and 4.  

    PNG
    media_image1.png
    571
    851
    media_image1.png
    Greyscale

Suzuki teaches the claimed limitation as discussed above except the raised part of respective annular core pieces that are adjacent in a lamination direction are mutually welded and coupled.
Nagai teaches the raised part (13, 15) of respective annular core pieces (11) that are adjacent in a lamination direction are mutually welded and coupled (page 2, line 45-46) as shown in figures 2, 3A-3C, for the advantageous benefit of providing stably supply a high-quality laminated core in which the blocks are securely welded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using the raised part of respective annular core pieces that are adjacent in a lamination direction are mutually welded and coupled, as taught by Nagai, to provide stably supply a high-quality laminated core in which the blocks are securely welded.

As to claim 2/1, Suzuki teaches wherein a vertex of the raised part (32) is inside the recess (30), and is formed in a position separated from the opening end as shown in figure 4.   
As to claim 3/1, Suzuki teaches wherein the bottleneck part (see figure 4) is formed on the opening end of the recess (30) as shown in figure 4.  
As to claim 4/1, Suzuki in view of Nagai teaches the claimed limitation as discussed above except wherein the bottleneck part is formed in the position separated from the opening end of the recess.  
However Steven teaches the bottleneck part (see figure 2) is formed in the position separated from the opening end (se figure 2) of the recess (9) as shown in figure 2, for the advantageous benefit of eliminating the flux bottlenecks produced by the connections heretofore customarily employed to secure together the laminations of core members of dynamoelectric machines and other electrical devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki in view of Nagai by using the bottleneck part is formed in the position separated from the opening end of the recess, as taught by Steven, to eliminate the flux bottlenecks produced by the connections heretofore customarily employed to secure together the laminations of core members of dynamoelectric machines and other electrical devices.
As to claim 5/1, Suzuki teaches the claimed limitation as discussed above except wherein a contour of the recess is formed by a continuous curved line.
However Nagai teaches a contour of the recess (13b) is formed by a continuous curved line as shown in figure 3A, for the advantageous benefit of for the advantageous benefit of providing stably supply a high-quality laminated core in which the blocks are securely welded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki by using a contour of the recess is formed by a continuous curved line, as taught by Nagai, to provide stably supply a high-quality laminated core in which the blocks are securely welded.

As to claim 7/1, Suzuki teaches an annular core (5) formed by laminating annular core pieces as shown in figure 1.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593) and Nagai (WO2010131560) as applied in claim 1 above, and further in view of Kitamura (WO2016067532).
As to claim 6/1, Suzuki in view of Nagai teaches the claimed limitation as discussed above except wherein a contour of the recess is formed by straight lines only.
However Kitamura teaches a contour of the recess is formed by straight lines only as shown in figure 3, for the advantageous benefit of suppressing rotation and iron loss of a stator core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki in view of Nagai by using a contour of the recess is formed by straight lines only, as taught by Kitamura, to suppress rotation and iron loss of a stator core.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593) and Nagai (WO2010131560) as applied in claim 1 above, and further  in view of Pang (CN202772684).
As to independent claim 9, Suzuki teaches the claimed limitation as discussed above except wherein the recess is a plurality of recess and at least one of the plurality of recesses differs from a different recess in shape.
Pang teaches the recess is a plurality of recess (104) and at least one of the plurality of recesses (104) differs from a different recess in shape as shown in figure 1, for the advantageous benefit of improving the welding quality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki in view of Nagai by using the recess is a plurality of recess and at least one of the plurality of recesses differs from a different recess in shape, as taught by Pang, to improves the welding quality.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO2017149593) and Nagai (WO2010131560) as applied in claim 1 above, and further  in view of Tokizawa (JP2014193000).
As to claim 11/1, Suzuki in view of Nagai teaches the claimed limitation as discussed above except wherein the recess is configured to engage with a protrusion of a laminating die at a time of laminating the annular core pieces.
However Tokizawa teaches the recess (15)  is configured to engage with a protrusion of a laminating die at a time of laminating the annular core pieces (10) as shown in figure 5, for the advantageous benefit of achieving a stator core of a high quality and high magnetic performance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Suzuki in view of Nagai by using the recess is configured to engage with a protrusion of a laminating die at a time of laminating the annular core pieces, as taught by Tokizawa, to achieve a stator core of a high quality and high magnetic performance.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 1, 2022